    Case 1:17-cr-10007-MLW Document 80-1 Filed 12/01/20 Page 1 of 3




To whom it may concern:



My name is Danasha Reddick and I’m the longtime girlfriend and mother of Damien Galloways
only child. I’m writing this in regards to his hearing for compassionate release due to Covid 19
and it’s potential ill effect of his health. Damien has suffered from chronic asthma since a child
and is legitimately nervous and afraid that he will contract the virus while being imprisoned. I
recently lost a friend who had a asthma attack in her sleep and she tested positive for covid 19. So
this unfortunate loss has increased my worry, not only that but the prison that he is being held at
is currently in the middle of a coronavirus outbreak right now on this very day and have been for
at least two weeks now, he has had no contact at all to the outside world and has been locked in
his cell all day. So not only is his physical health at risk but his mental well being as well. Damien
has less than a year left of his sentencing and has stayed out of trouble and completed various
classes during his time in prison. We (his family) and himself are not asking for him to skip out
on the rest of his sentencing we are just asking for him to be released to home confinement to
finish it in a safer healthier environment. Thank you for your time and I do hope you take into
consideration all that I’ve expressed.




                                                                                         Best Wishes

                                                                                   Danasha Reddick
    Case 1:17-cr-10007-MLW Document 80-1 Filed 12/01/20 Page 2 of 3




December 1, 2020

Derrick L. Farris


Gloucester, Mass.


To Whom It May Concern,

     My Name is Derrick Farris. I’m 49 years old. I’m a Radio personality born and
raised in the city of Boston.I have known Damien Galloway his entire life he is my only
nephew the son of my only sister Kimberly. We're a very tight knit family and very
close. Damien is the oldest of my mother’s six grandchildren. This incarnation has
taken a toll on the entire family but mainly for my mother. Her health has been failing
of lately. She has been stricken with dementia and just had open heart surgery. With
the pandemic we are facing, my mother’s health and the fact Damien has been
incarcerated for years, we are asking for the court’s mercy and compassion for Damien
and my family when making this decision for Damien’s early release. Damien has
seemed to matured a great deal during his incarceration. He is focused on getting back
into the union as a carpenter and being back in the life of his daughter Dariyah.

 I pray that this letter finds you in great spirits during this time of year. We have spent
many holidays without Damien so a lot of times are spirits are low. I hope you can find
it your heart to change that for us this year. God Bless and Thank You.



Sincerely yours,

Derrick Farris
         Case 1:17-cr-10007-MLW Document 80-1 Filed 12/01/20 Page 3 of 3




                                                                                         November 25,2020



Dear Honorable Judge Wolff,



My name is Faatimah Penn, Damien’s Older sister. This is a letter of continued support for my brother
Damien Galloway. I am writing this letter to ask you to please consider letting my brother come home to
his loving family. During these times, especially during the holidays are always the hardest for us. “We
wish Damien was here” has been a constant reminder to us all each year the holidays come and go. I
miss him so very much, Damien has always been the Man of the house , if your having a bad day he is
the one to turn the rain into sunshine, his sense of humor will have you in tears, good tears. I say all this
to say it has not been the same since Damien was sentenced back in 2017. I remember the first time I
wrote you Judge Wolff, for my brothers sentencing and I talked about how he was my best friend since
birth, and still nothing has changed. I need my best friend back, and he needs his. I know Damien has
changed for the better, I know this time was very different for him. His conversations are different, his
mind is in a place it was not four years ago. I can hear growth, maturity, and seriousness when we talk
over the phone. Damien has always been a man who exhibited strength, responsibility, and love all
throughout his life. These four almost five years being away from his family, his beautiful daughter he
has never stopped showing his strength, responsibility, and love, it only got better, stronger. And
because of that I know Damien will continue to better himself, with the help of his family. We have
always supported Damien and will always. We have always been a close-knit family; it has always been
just us. Damien coming home to us will give my family great joy and closure. We will be one again and
forever. Thank you for your time once again, thank you for allowing me to show you in this letter and
the first Damien Galloway as a person, not as a “criminal’ or inmate.



Sincerely,

Faatimah
